Citation Nr: 0616793	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-16 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to additional retroactive disability compensation 
at the current monthly 100 percent disability rate ($2,163) 
for the period from October 1, 1989 to February 1991.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from July 1980 to September 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran's representative argues that the 
monthly compensation amount of $2,163, which became effective 
on December 1, 2001, by statutory amendment to 38 U.S.C.A. § 
1114(j), should apply retroactively to the period from 
October 1, 1989, to February 1991.  The veteran's 
representative contends that the language of 38 U.S.C.A. § 
1114(j) requires payment at the dollar amount written into 
the version of the statute in effect at the time of the 
rating decision issuing the 100 percent disability rating.  

The Board observes that this argument appears devoid of merit 
and entirely frivolous.  It has no basis in statute or 
established case law.  The veteran's attorney has previously 
advocated a similar position in a case where retroactive 
special monthly compensation benefits were awarded on the 
basis of clear and unmistakable error.  This argument has 
been specifically considered and rejected in its entirety by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

Specifically, the Federal Circuit held that such an argument

"...would be tantamount to reading the 
statute's incorporation of an explicit 
dollar amount as a waiver of sovereign 
immunity and as an expression of a 
willingness to compensate veterans 
disadvantaged by a [clear and 
unmistakable error] in real, rather than 
nominal, dollars.  This argument fails 
because § 1114 does not address the issue 
of retroactive payments, much less 
provide a clear, explicit waiver of the 
government's sovereign immunity from 
interest payments accruing to retroactive 
payments."

Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).  

However, the Board is not in a position to deny the veteran's 
appeal at this time because it does not appear that the 
veteran has not been provided with adequate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a), even in light of decisions in Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In this case, the record does not include correspondence from 
the RO notifying the veteran of the VCAA notice and duty to 
assist provisions regarding this claim, to include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) 
routinely vacates Board decisions in light of inadequate VCAA 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Based on recent Court orders, including joint motions 
approved by the Court, it is appears probable that the Court 
could vacate a Board decision even in these circumstances.  

While the veteran and his attorney have not specifically 
indicated that any additional relevant evidence is available, 
the Court has made clear that this fact does not discharge 
VA's duties under the VCAA, and because the claims file 
reflects no specific waiver of the VCAA notice rights, and in 
light of the recent decisions of the Court, the Board finds 
that further action is needed to ensure compliance with due 
process requirements.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should provide 
the veteran and his representative with 
all appropriate notice as required by the 
VCAA.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

2.  The VCAA notice should contain the 
specific request that the veteran provide 
the RO with any evidence in his 
possession that pertains to his claim, as 
outlined in Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





